t c summary opinion united_states tax_court michael and penny rhodes petitioners v commissioner of internal revenue respondent docket no 17280-03s filed date douglas e johnston for petitioners timothy a lohrstorfer for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined the following deficiencies in federal income taxes and the penalties for fraud under sec_6663 penalty sec_6663 deficiency year dollar_figure big_number dollar_figure big_number the issues for decision are whether petitioners are entitled to deduct on schedules c profit or loss from business_losses in the amounts of dollar_figure and dollar_figure respectively for and and whether petitioner wife penny rhodes ms rhodes is liable for sec_6663 penalties for fraud with respect to the joint and federal_income_tax returns of her and her spouse some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference petitioners’ legal residence at the time the petition was filed was garrett indiana during the years at issue petitioners lived and worked in garrett indiana petitioner husband mr rhodes was a railroad brakeman and conductor for csx transportation inc during the years at issue beginning in and during the years at issue ms rhodes operated keepsake designer creations keepsake a sewing crafts and floral arrangement activity ms rhodes’s background consisted of high school and year of a vocational school where she studied medical assisting she has no formal training in sewing or floral arrangements petitioners also became amway sale distributors on date and continued in this activity during the years at issue ms rhodes primarily conducted the amway activity ms rhodes was responsible for maintaining the books_and_records for both keepsake and amway petitioners timely filed joint federal_income_tax returns for and they reported the following amounts from the aforesaid activities on their schedules c for and keepsake gross_income expenses car and truck insurance office expenses supplies utilities other expenses total expenses net_loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2ms rhodes enrolled in a continuing education class for floral designing through indiana-purdue university after the tax years in question amway gross_income expenses car and truck insurance office expenses legal supplies utilities other expenses total expenses net_loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the notice_of_deficiency respondent disallowed the losses resulting from the claimed deductions for the reported expenses because petitioners were not operating for profit a business under sec_183 or in the alternative failed to substantiate the expenses of the two activities additionally respondent determined all documentation submitted by petitioners in support of the reported expenses was false and determined the sec_6663 fraud_penalty with respect to those activities deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions claimed rule a 503_us_79 the taxpayer is required to identify 3the notice_of_deficiency is addressed jointly to both petitioners in the determination of fraud the notice_of_deficiency does not specify that it is determined only as to ms rhodes as such the court construes the notice_of_deficiency as a determination of fraud against both petitioners however at trial and on brief respondent asserts that the fraud_penalty is only against ms rhodes respondent therefore is deemed to have conceded the fraud_penalty as to mr rhodes each deduction available and show that all requirements have been met 292_us_435 it is also the taxpayer’s responsibility to maintain records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 sec_1_6001-1 income_tax regs the first issue is whether petitioners are entitled to deduct the expenses that created net operating losses respondent asserts that petitioners did not engage in the activities with the requisite profit objectives and alternatively that if petitioners operated the businesses for profit they failed to substantiate the expenses reported on their schedules c in excess of the reported gross_income the court agrees with respondent sec_162 allows a deduction for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in 4under sec_7454 the burden_of_proof as to fraud is on the commissioner as to all other issues sec_7491 in some instances shifts the burden_of_proof to the commissioner but only as to the examination of taxpayers’ returns that commenced after date the examination in this case commenced in therefore the court does not need to address sec_7491 5because the court holds that petitioners may not deduct the excess of the claimed schedule c expenses so as to create net operating losses for the years at issue due to lack of substantiation it is not necessary to address whether petitioners were in fact operating a business for profit carrying_on_a_trade_or_business sec_162 308_us_488 petitioners deducted dollar_figure and dollar_figure for supplies for keepsake in and respectively in the examination of the return ms rhodes presented numerous receipts to substantiate the claimed deductions those receipts totaled almost dollar_figure dollar_figure more than what was claimed on the tax_return for ms rhodes’s receipts from the purported suppliers frank’s nursery and crafts inc frank’s alone totaled dollar_figure more than the amount claimed for supplies on that year’s return when respondent’s examining agent questioned ms rhodes about her receipts she claimed to have purchased the bulk of her supplies from frank’s a significant amount from a craft store named the silk shop and the remainder from various stores such as michael’s or wal-mart with respect to purchases at frank’s ms rhodes submitted to the examiner and entered into evidence at trial purchase orders from and totaling dollar_figure and dollar_figure respectively the purchase orders were generic and bore frank’s name and address typed in the upper left-hand corner the transactions were handwritten and reflected that ms rhodes paid cash in amounts between dollar_figure and dollar_figure to an individual referred to as c o for flowers greenery and other craft products ms rhodes stated that c o was a frank’s employee whose name was chloe at trial several employees and managers of frank’s testified that the purchase orders presented by ms rhodes were not from frank’s the store only sold items wholesale from corporate headquarters and the locations from which ms rhodes stated she bought the supplies did not have enough cash receipts on the days in question to support purchases in the amounts petitioners claimed additionally the corporate human resources manager for frank’s during the years in question testified that he and another human resources employee verified that no chloe chloe o or c o had ever worked at the frank’s locations where ms rhodes claimed she made her purchases although ms rhodes told the examiner that all her purchases were made inside the frank’s store she testified at trial that she purchased her merchandise in the parking area of the store off the back of a large truck that was attended to by chloe whom she believed was a frank’s employee she testified that although frank’s had refused to sell merchandise wholesale to her chloe approached her and offered to sell the merchandise to her at wholesale prices ms rhodes claimed that chloe would call her whenever a new shipment arrived and then she would meet chloe in the parking lot of frank’s and complete the sale chloe dealt only in cash and gave ms rhodes a frank’s purchase order at the end of each transaction ms rhodes testified she was not suspicious as to the manner her transactions were handled and stated the products were cheaper than frank’s and better quality she acknowledged however that although she believed she was dealing with frank’s at the time to my knowledge now looking back hindsight i guess i wasn’t several frank’s employees testified at trial that it would not have been possible for ms rhodes to purchases items wholesale from chloe in the parking lot of frank’s without drawing the attention of the other employees frank’s employees often worked outside in the warmer months selling lawn items and none of them ever saw a woman matching chloe’s description or anyone else selling items from a large white truck also there are several large windows in the front of every frank’s where employees may look out onto the parking lot and no one ever witnessed the transactions ms rhodes claimed finally frank’s employees testified that ms rhodes could not have been able to drive around back of frank’s and purchase items off the loading dock because that area was restricted from customers and monitored by employees if a customer attempted to drive behind frank’s an employee would immediately notice and investigate with respect to purchases ms rhodes claimed she made at the silk shop she testified that the silk shop was no longer in business when she was audited but had been located in coldwater michigan ms rhodes however could offer no specific address or telephone number for the silk shop either to the examiner or at trial the examiner investigated her claim and found that there had never been a business called the silk shop in or around coldwater michigan and neither the chamber of commerce nor the county clerk’s office had any record of a store by that name furthermore respondent offered evidence at trial from area telephone books and city directories for the years and none had a listing for a silk shop in or around coldwater michigan the court finds that ms rhodes at no time purchased items either retail or wholesale from frank’s the silk shop or any other store moreover the court also finds that ms rhodes did not purchase items off the back of a truck from someone who she believed worked for frank’s the court finds that the transactions never occurred on their schedules c for keepsake petitioners deducted car and truck expenses of dollar_figure and dollar_figure for and respectively with respect to travel_expenses and certain other expenses such as expenses relating to the use of listed properties under sec_280f including passenger automobiles and any other_property used as a means of transportation sec_274 imposes stringent substantiation requirements to document particularly the nature and amount of such expenses for such expenses substantiation of the amounts claimed by adequate_records or by other_sufficient_evidence corroborating the expenses is required sec_274 sec_1 5t a temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1 5t c i temporary income_tax regs fed reg date these substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date ms rhodes’s records with respect to her car and truck expenses for keepsake do not satisfy the requirements of sec_274 and the regulations cited ms rhodes testified she often drove to numerous stores searching for the best prices for supplies and in addition she drove to a variety of locations to meet with clients and then later drove to wedding or funeral locations to deliver flowers and other decorative arrangements she kept track of her mileage by writing locations and or miles driven on a daily calendar the total miles recorded on her calendars for both years however do not match the mileage she reported on the and tax returns in addition respondent pointed out numerous inconsistencies in petitioners’ records at trial several times ms rhodes listed a mileage amount that she claimed was to give a wedding estimate but there was no location listing where she drove at trial ms rhodes was unable to identify any of these missing locations nor could she remember the names of people she purportedly met for wedding estimates other times ms rhodes listed travel to a particular store to buy supplies but could furnish no receipts to support the purchases several transactions such as supplies trips were listed twice on her calendar finally ms rhodes often grossly overestimated the miles she drove to a particular location for instance she claimed she drove from garrett to toledo to give a wedding estimate the calendar listed mileage of however the distance between garrett and toledo i sec_133 miles therefore the round trip distance would be miles ms rhodes offered no explanation for these inconsistencies ms rhodes claims she and mr rhodes never purchased new tires had any repair work done or paid for oil changes nor did she have any documentation of her odometer readings for or thus petitioners failed to present any independent evidence supporting the mileage claims the court finds that all of ms rhodes’s records relating to mileage reported in support of keepsake are false based on the absence of records and other testimony at trial petitioners’ car and truck expenses were not properly substantiated under the cited legal authority on the other schedules c of the tax returns for and petitioners deducted car and truck expenses supplies insurance office expenses and utilities for an amway activity ms rhodes was also responsible for all record keeping for this activity petitioners deducted car and truck expenses of dollar_figure and dollar_figure respectively for and the extent of the records substantiating the mileage reported for amway trips was a total mileage number listed at the top of monthly calendars on ms rhodes’s monthly calendars for she listed big_number miles driven in support of the amway activity but only reported big_number miles on their return similarly ms rhodes’s monthly calendars for listed total mileage of big_number however only big_number miles for travel was reported on their return ms rhodes offered no explanation for the discrepancies at trial in addition ms rhodes’s records for the amway activity were as vague as the records for keepsake when ms rhodes went out to recruit distributors she would simply write prospecting day and a list of first names with mileage amounts beside them she could offer up no more specifics on people or locations however ms rhodes claimed she had turned over a log book containing specific records to the examiner the examiner testified that a log book was never presented to him and the court finds his testimony credible therefore as above petitioners failed to properly substantiate their car and truck expenses as for petitioners’ office expenses and utilities their personal_residence is listed on the schedules c for both activities as the business address petitioners offered no documentation or testimony showing they were entitled to deductions for a home_office nor was any evidence offered to substantiate the deductions for either year therefore the claimed deductions are disallowed in their entirety finally petitioners claimed supplies deductions for and ms rhodes offered scant documentation supporting these particular business_expenses but submitted a few receipts that were purportedly signed by her upline distributor kelli kaufman ms kaufman however denied it was her signature on those receipts some of the receipts ms rhodes alleged were signed by ms kaufman are dated after ms kaufman ceased participating in amway in light of the other false documentation ms rhodes presented the court finds ms kaufman’s testimony credible and finds that all documents submitted by petitioners in support of their amway expenses are false petitioners are not entitled to the deductions for the expenses claimed on their return relating to this activity the court accordingly finds that petitioners failed to substantiate any of the expenses in connection with either the keepsake or amway activity the deductions claimed with respect to these activities for both years are disallowed to the extent they exceed the income reported for the activities on petitioners’ schedules c although the record is not entirely clear as to the extent petitioners operated their activities and generated expenses in the notice_of_deficiency respondent did not determine that the reported gross_receipts for the years were false or fictitious respondent only determined that the expenses claimed in excess of the gross_income were false fictitious and fraudulent in fact respondent allowed deductions for business_expenses for keepsake and amway to the extent of the reported gross_receipts dollar_figure and dollar_figure for and respectively as respondent does not challenge whether petitioners received income from either activity it follows that petitioners generated some expenses in the operation of both keepsake and amway therefore respondent’s determination is sustained and petitioners are not entitled to any of the schedule c losses for either keepsake or amway for tax years and the final issue is whether ms rhodes6 is liable for fraud under sec_6663 a for the years at issue respondent has the burden of proving by clear_and_convincing evidence that ms rhodes underpaid her tax each year at issue and that some part of the underpayment is due to fraud sec_6663 94_tc_654 fraud means actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing 635_f2d_1272 7th cir 398_f2d_1002 3d cir 118_f2d_308 5th cir revg 6as previously noted respondent conceded at trial that mr rhodes was not liable for the sec_6663 penalty for the years at issue sec_6663 provides sec_6663 imposition of fraud_penalty a imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud c special rule for joint returns --in the case of a joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse b t a 76_tc_623 the commissioner must show that the taxpayer intended to evade taxes by conduct calculated to conceal mislead or otherwise prevent the collection_of_taxes stoltzfus v united_states supra 70_tc_562 affd without published opinion 621_f2d_439 5th cir fraud is a question of fact that must be considered based on an examination of the entire record and the taxpayer’s entire course of conduct 92_tc_661 91_tc_874 80_tc_1111 fraud is never presumed and must be established by independent evidence of fraudulent intent petzoldt v commissioner supra pincite recklitis v commissioner supra pincite fraud is never imputed or presumed and courts will not sustain fraud on circumstances that at most create only suspicion 234_f2d_823 5th cir affg in part and revg in part tcmemo_1955_9 184_f2d_86 10th cir 66_tc_538 mere suspicion does not prove fraud and the fact that the court does not find the taxpayer’s testimony wholly credible is not sufficient to establish fraud 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 27_tc_561 affd 252_f2d_681 6th cir although mere suspicion is not enough fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the facts because direct evidence is rarely available 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commissioner supra pincite delvecchio v commissioner tcmemo_2001_130 affd 37_fedappx_979 11th cir circumstantial evidence that may give rise to a finding of fraud includes understatement of income inadequate records failure_to_file tax returns providing implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with taxing authorities filing false forms w-4 employee’s withholding allowance certificate failure to make estimated_tax payments dealing in cash engaging in illegal activity attempting to conceal illegal activity engaging in a pattern of behavior that indicates an intent to mislead and filing false documents 796_f2d_303 9th cir affg tcmemo_1984_601 99_tc_202 christians v commissioner tcmemo_2003_130 these badges_of_fraud are not exclusive niedringhaus v commissioner supra pincite 94_tc_316 additionally the taxpayer’s background may be examined to establish fraud 317_us_492 niedringhaus v commissioner supra pincite walters v commissioner tcmemo_1995_543 a consistent pattern of understating income may be strong evidence of fraud delvecchio v commissioner supra citing 348_us_121 420_f2d_283 8th cir affg tcmemo_1968_12 williams v commissioner tcmemo_1992_153 petitioner has consistently and substantially understated his income a fact that even ‘standing alone is persuasive evidence of fraudulent intent to evade taxes ’ quoting 56_tc_297 affd 999_f2d_760 4th cir it has been held that discrepancies of percent or more between the correct net_income and the reported net_income for successive years provide strong evidence of fraudulent intent 221_f2d_486 8th cir 111_f2d_987 6th cir adams v commissioner tcmemo_1979_305 moreover fraudulent understatement of income may be established by overstatement of schedule c expenses 86_tc_1326 affd 113_f3d_670 7th cir clark v commissioner tcmemo_1991_313 because the court concludes that ms rhodes did not purchase items wholesale from frank’s or anyone claiming to be associated with frank’s it follows that ms rhodes manufactured fake purchase orders solely to inflate her schedule c expenses for keepsake in addition ms rhodes went to great lengths to increase her expenses by fabricating trips for both amway and keepsake to purchase supplies give estimates make deliveries and prospect even going as far as to write places and mileage on a monthly calendar she then claimed deductions for car and truck expenses for both amway and keepsake ms rhodes’s gross overstatement of her schedule c expenses establishes fraud drobny v commissioner supra pincite clark v commissioner supra furthermore the court has held that keeping inadequate records providing implausible or inconsistent explanations of behavior dealing in cash engaging in a pattern of behavior that indicates an intent to mislead and failing to cooperate with tax authorities provides circumstantial evidence that may give rise to a finding of fraud bradford v commissioner supra christians v commissioner supra niedringhaus v commissioner supra respondent showed at trial that ms rhodes did each of these she fabricated records that were inconsistent with her claimed deductions when asked at trial to substantiate the claimed expenses and deductions ms rhodes’s explanations were vague and highly implausible she claimed to have dealt with chloe and her customers solely in cash but there were no large cash withdrawals from her bank account and the only deposits came from mr rhodes’s paycheck she gave one explanation of her buying relationship with chloe to the examiner but a completely different account at trial the evidence satisfies the court that there was no individual by the name of chloe and no other individual sold ms rhodes supplies for keepsake in addition ms rhodes’s documentation supporting her expense deductions was fabricated solely to increase her schedule c deductions and create net operating losses for both keepsake and amway respondent determined that ms rhodes’s actions constituted fraud and the court sustains that determination therefore ms rhodes is liable for the sec_6663 penalties for tax years and reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent except as to the sec_6663 penalty against petitioner michael rhodes 8ms rhodes presented evidence that the criminal division of the irs investigated her and declined to prosecute for criminal_fraud this fact while considered is not dispositive as the court considered the entire record and ms rhodes’s entire course of conduct in its determination 92_tc_661 91_tc_874 80_tc_1111
